           Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 1 of 15




 1 David C. Kresin (019858)
   YEN PILCH ROBAINA & KRESIN PLC
 2 6017 North 15th Street
   Phoenix, Arizona 85014
 3 Telephone: (602) 682-6450
   Facsimile: (602) 682-6455
 4 dck@yprklaw.com
 5 Attorneys for Plaintiff
 6                                UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF ARIZONA
 8   Yolanda Espinoza, an individual,              )
                                                   )
 9                   Plaintiff,                    )   No.
                                                   )
10   vs.                                           )
                                                   )   COMPLAINT
11   Maricopa County Community College             )
     District,                                     )   (Jury Trial Demanded)
12                                                 )
                     Defendant.                    )
13                                                 )
14             Plaintiff Yolanda Espinoza, by and through her counsel, alleges as follows:
15            1.     Plaintiff Yolanda Espinoza is an adult female residing in Maricopa
16   County, Arizona, who was employed by Maricopa County Community College District
17   (“the District”) at all times relevant to this case.
18            2.     The District is a community college district consisting of ten (10)
19   community colleges in the Phoenix, Arizona metropolitan area and maintains its
20   headquarters in Tempe, Maricopa County, Arizona.
21            3.     The District is an “employer” as that term is defined by the Family and
22   Medical Leave Act, 29 U.S.C. 29 U.S.C. §2601 et seq.              (“the FMLA”) and the
23   Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. (“the Rehabilitation Act”).
24            4.     This action is brought pursuant to the FMLA and the Rehabilitation Act.
25            5.     The Court has jurisdiction over this case pursuant to 29 U.S.C. §
26   2617(a)(2) and 28 U.S.C. §§ 1331, 1332 and 1367.
27   ///
28   ///
       Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 2 of 15




 1           6.    The parties to this action reside in and regularly do business within
 2   Maricopa County, Arizona and venue is proper in the District of Arizona pursuant to 28
 3   U.S.C. § 1391.
 4           7.    Espinoza began her employment with the District on approximately May
 5   7, 2017, as Dean of Enrollment Services at the District’s Glendale Community College.
 6           8.    At all relevant times, her supervisor at Glendale Community College was
 7   Monica Castaneda.
 8           9.    Throughout her employment, Espinoza performed her job competently.
 9           10.   At all relevant times, Espinoza has suffered from a disability in that she
10   suffers from hypothyroidism, liver disease, connective tissue disease and an
11   autoimmune disorder that cause severe pain, chronic fatigue and flare ups and
12   significantly limit her concentration, memory, energy, cognitive function, and the
13   functioning of her immune and endocrine systems.
14           11.   As a result of the District’s adverse treatment of Espinoza, by November
15   2020, she also developed significant anxiety and depression, which further substantially
16   limits her concentration, memory, energy, and cognitive function.
17           12.   Early in her employment, Espinoza sought and obtained a reasonable
18   accommodation of her disability, including the ability to work from home.
19           13.   By November 2018, however, Castaneda began showing hostility toward
20   Espinoza and her accommodation, claiming that she was “getting quite a bit of feedback
21   that you’re not on campus with your team and working from home is not our practice at
22   GCC.”
23           14.   Espinoza later worked directly with the college’s human resources
24   personnel to seek approval of the necessary accommodations and submitted all required
25   forms and medical documentation.
26           15.   In March 2019, the college’s human resources personnel, Carol Garcia,
27   notified Espinoza that she was granted the reasonable accommodation of working from
28

                                               -2-
       Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 3 of 15




 1   home up to four times a month and flexible scheduling, as needed, for doctor’s
 2   appointments, fatigue or flare ups related to her disability.
 3             16.   Upon information and belief, when Castaneda learned of the
 4   accommodations granted to Espinoza, she became visibly upset.
 5             17.   In late May/early June 2019, Espinoza took FMLA leave for a serious
 6   health condition and submitted all forms, medical documentation, and information
 7   required by the District to obtain approval of the FMLA leave.
 8             18.   When Espinoza returned to work in person on June 11, 2019, Castaneda
 9   informed Espinoza that she could not be out of the office again, stating “it is not the
10   GCC way.” In that meeting, Castaneda was visibly upset and told Espinoza that her job
11   was to be in the office and Castaneda would not approve any additional work from
12   home requests, despite the accommodations already granted in March 2019. Castaneda
13   claimed that District human resources personnel told her that it was up to the supervisor
14   whether to approve working from home and Castaneda would not support it in the
15   future.
16             19.   Around the same time, the District human resources personnel, Darlene
17   Newman, called Espinoza at home and stated that she would be seeking additional
18   medical information at the request of Castaneda.
19             20.   On June 17, 2019, Castaneda became so upset with Espinoza that she
20   began crying during a phone call and ordered Espinoza to go to attend an in-person
21   meeting at Gateway Community College instead of attending a doctor’s appointment.
22             21.   Later that day, Castaneda sent Espinoza an email, expressing frustration at
23   Espinoza using FMLA leave, indicating that accommodations would not be made in the
24   future because “it is not the GCC way”, and accusing Espinoza of being dishonest about
25   the work she was completing while working at home.
26             22.   On approximately June 20, 2019, Newman called Espinoza’s medical
27   provider directly to request detailed information after Espinoza’s FMLA leave and
28   subsequent return to work had already been approved. Espinoza’s return to work

                                                  -3-
           Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 4 of 15




 1   certification and approval to work remotely previously had been completed and became
 2   effectively on approximately June 3, 2019.
 3            23.   On June 20, 2019, Espinoza received a call from her medical provider’s
 4   office indicating that Newman had called the provider and asked for more information
 5   regarding Espinoza’s past FMLA leave and the already approved disability-related
 6   accommodations. Newman had faxed the provider a form with specific questions to
 7   answer. Newman did not seek or obtain permission from Espinoza for those inquiries.
 8            24.   On approximately June 22, 2019, Castaneda told Espinoza that she could
 9   not use her allotted professional development funds because she was gone from the
10   office too much. Virtually all of Espinoza’s absences were for disability-related or
11   FMLA-protected reasons.
12            25.   At approximately the same time, Espinoza began learning from other
13   employees that it had become public knowledge that Espinoza was out due to health
14   reasons, despite that Espinoza had not shared that confidential medical information.
15            26.   Around that time, Castaneda directed Espinoza to enter her doctor’s
16   appointments on her work calendar, which was available for all District employees to
17   see, so that Castaneda’s administrative assistant could monitor Espinoza’s leave usage.
18            27.   In response, on June 23, 2019, Espinoza sent Castaneda an email objecting
19   to requiring Espinoza to share publicly her FMLA status and sending an article from the
20   Society for Human Resources Management titled “6 Ways Managers Get into FMLA
21   Trouble” regarding several related illegal practices that Espinoza pointed out had
22   happened to her at Glendale Community College.
23            28.   Immediately thereafter, Castaneda’s administrative assistant Jodie Byers
24   began regularly checking in on Espinoza including asking why she was out on FMLA.
25   It was apparent she was just conducting surveillance because whenever Espinoza asked
26   if she needed something, the answer was no.
27   ///
28   ///

                                                  -4-
           Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 5 of 15




 1            29.     By the end of June 2019, Espinoza’s administrative assistant Marlene
 2   Barrera had been called into meeting with Castaneda twice to ask about Espinoza’s sick
 3   leave and whereabouts.
 4            30.     In November and December 2019, Espinoza became very sick related to
 5   her chronic health conditions and Castaneda criticized her repeatedly, claiming her
 6   absences were unacceptable because “it was not the GCC way.”
 7            31.     In January 2020, Espinoza was diagnosed with influenza and pneumonia
 8   secondary to her autoimmune disorder and her medical provider advised her to stay
 9   home but she did not because of fear of worsening retaliation for not being in the office.
10            32.     In March 2020, due to the pandemic, all of the District’s employees began
11   working remotely.
12            33.     From March 2020 to June 2020, Espinoza successfully performed her job
13   remotely, receiving accolades from others in management, while Castaneda sought to
14   discredit her.
15            34.     In July 2020, the District’s Glendale Community College employees were
16   required to begin working on site at the college part time.
17            35.     Castaneda then took away Espinoza’s accommodations.
18            36.     In early September 2020, Espinoza needed to work from home due to her
19   chronic illness flaring up and she was unable to adhere to the strict days on campus
20   required by Castaneda. In response, Castaneda sent Espinoza an email about her illness
21   and how it does not work for her and imposing retaliatory, unreasonable deadlines above
22   and beyond the deadlines imposed by the college for all other employees.
23            37.     On September 18, 2020, Castaneda again emailed Espinoza regarding her
24   disability-related accommodations, acknowledging the existence of an approved flex
25   time accommodation, but stating “exempt employees do not get flex” and “the
26   expectation is that we are available 8-5 for meetings and college related work and that
27   we spend time on campus with our teams.”
28   ///

                                                  -5-
       Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 6 of 15




 1            38.   In mid-September 2020, the college’s human resources personnel for the
 2   first time claimed that Espinoza’s disability-related accommodations had expired in May
 3   2019 with no indication of why or how that had occurred.
 4            39.   Although Espinoza disputed the expiration of her accommodations, as she
 5   had throughout her employment, Espinoza attempted to provide whatever medical
 6   documentation and information was necessary to renew her accommodations.
 7            40.   By September 23, 2020, Castaneda and the college’s human resources
 8   personnel refused to work with Espinoza regarding her FMLA and disability-related
 9   needs and required her to work directly with the District’s human resources personnel.
10            41.   Espinoza complied with the directive and immediately submitted her
11   paperwork directly to District human resources personnel Sheri Klein and Judy
12   Castellanos, in late September 2020.
13            42.   Klein and Castellanos failed to reply promptly to Espinoza regarding the
14   paperwork/requests, resulting in Espinoza not receiving FMLA approval for necessary
15   leave.
16            43.   Because the District had not provided the provisional FMLA approval,
17   Castaneda denied Espinoza’s FMLA request and forced Espinoza to take the time off as
18   sick leave.
19            44.   Despite Espinoza’s exempt status and requested flexible schedule
20   accommodation, Castaneda tried to force Espinoza to use leave hours (instead of
21   adjusting her schedule) to cover medical appointments, despite that Espinoza made up
22   the hours through flexing her schedule.
23            45.   Castaneda also disclosed Espinoza’s confidential medical information to
24   Espinoza’s colleagues with no reason to know that information.
25            46.   Klein began questioning Espinoza’s past FMLA and disability-related
26   paperwork. Klein then disclosed Espinoza’s medical condition on a group email
27   including numerous District employees with no reason to know that confidential
28   medical information.

                                               -6-
           Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 7 of 15




 1            47.   In October 2020, Espinoza sought help to get positions under her
 2   supervision filled but Castaneda kept Espinoza from filling her staff positions and
 3   refused offers from others to help fill the positions.
 4            48.   By November 8, 2020, after Espinoza stood up for her team and herself in
 5   response to continuing retaliatory mistreatment against her that was impacting the entire
 6   team, Castaneda told Ruiz and the college human resources personnel, June Fessenden,
 7   that she was unwilling to meet with Espinoza alone anymore and that she had long
 8   wanted to record her conversations with Espinoza.
 9            49.   On November 9, 2020, Castaneda removed Espinoza from her calendar
10   and cancelled all meetings/appointments with Espinoza with no notice or explanation to
11   Espinoza.
12            50.   In September, October, and November 2020, Espinoza exchanged emails
13   with Deric Hall, an EEO Investigator for the District, regarding the District’s failure to
14   accommodate her disability and the hostile work environment she was experiencing.
15            51.   In response, Hall asked Espinoza to meet with Glendale Community
16   College President, Teresa Ruiz, on November 19, 2020.
17            52.   When Espinoza met with Ruiz, rather than addressing or correcting the
18   mistreatment by Castaneda, Ruiz perpetuated and furthered it.
19            53.   After Espinoza explained how she was being discriminated against by
20   Castaneda, Ruiz responded that “being treated poorly is subjective.” Ruiz also defended
21   Castaneda’s frustration at Espinoza’s occasional inability to be on campus due to her
22   medical conditions, claiming that despite Espinoza’s medical conditions and
23   accommodations, there is an expectation of her being on campus and as an executive she
24   should be on campus.
25            54.   After Espinoza explained to Ruiz that her medical provider told her that
26   coming to campus is not safe because of her auto immune disease, Ruiz re-emphasized
27   her desire that Espinoza be present in person at campus.
28   ///

                                                  -7-
           Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 8 of 15




 1            55.   After Espinoza explained that her relationship with Castaneda changed
 2   negatively because Espinoza was hospitalized, Ruiz rationalized that Castaneda was
 3   upset because she was not on campus rather than because she was hospitalized, which
 4   caused the absence.
 5            56.   Over and over again in that conversation, Ruiz re-emphasized her desire
 6   for Espinoza to work in person on campus and indicated Espinoza’s career could be in
 7   jeopardy if she could not do so as often as desired.
 8            57.   Throughout that meeting, Espinoza continued to assert her rights and her
 9   need for disability-related accommodations including intermittent leave.
10            58.   After that meeting, Ruiz and Castaneda excluded Espinoza from meetings,
11   including meetings with Espinoza’s subordinates, and from personnel decisions related
12   to employees under Espinoza’s direct supervision.
13            59.   In November 2020, Espinoza began suffering anxiety attacks and became
14   physically ill because of the hostile work environment and denial of rights that she was
15   experiencing from the District.       Espinoza’s medical provider prescribed anxiety
16   medication at that time.
17            60.   On December 4, 2020, the District removed Espinoza from her position
18   and placed her on administrative leave, claiming that “an audit” of her personnel file
19   allegedly had revealed that she may have been in jail during a period in May 2019 in
20   which she was utilizing FMLA and/or disability-related leave and alleging that she may
21   have forged her medical provider’s signature and/or medical information.
22            61.   Upon information and belief, no other District employees were subject to
23   such “an audit” of their past FMLA and disability-related leave use.
24            62.   To disprove the allegations, Espinoza was forced to disclose additional
25   confidential medical information and documents related to the May 2019 leave period.
26   Through counsel, Espinoza provided the confidential personal information to the
27   District immediately.
28   ///

                                                 -8-
       Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 9 of 15




 1          63.    Espinoza also arranged for her medical provider to provide additional
 2   confidential medical information and documents directly to the District related to the
 3   May 2019 allegations.
 4          64.    Despite that Espinoza proved that the allegations were meritless, the
 5   District kept her on administrative leave until at least late April 2021 with no cause.
 6          65.    The unjustified, extended leave not only resulted in the compelled
 7   disclosure of her confidential medical information but also significantly harmed her
 8   career and professional standing.
 9          66.    Throughout her employment, Espinoza continued to diligently provide all
10   information and documentation necessary to support her requests for disability-related
11   accommodations and medical leaves.
12          67.    Although the District continued to refuse to accommodate Espinoza’s
13   disability by allowing her to periodically work remotely and utilize flexible scheduling
14   and retaliated against her for asserting her rights, on March 3, 2021, Ruiz publicly stated
15   that Glendale Community College had learned much about working remotely and
16   providing virtual student services and that the college would remain a hybrid campus
17   with employees working both on campus and remotely, indefinitely.
18          68.    Until April 2021, Espinoza repeatedly requested to have her
19   accommodations reinstated or otherwise to receive reasonable accommodations to her
20   disability, but the District refused.
21          69.    Instead, the District through Castaneda engaged in a pattern of
22   discriminatory and/or retaliatory conduct toward Espinoza, including reprimanding her
23   by email for seeking to work from home, denying professional development
24   opportunities, denying necessary assistance to do her job, cancelling meetings to avoid
25   speaking with her, excluding her from meetings with her team, removing her from
26   personnel management responsibilities and related human resources conversations
27   regarding her own subordinates without input or notice, and auditing her personnel file
28   to look for possible grounds for discipline.

                                                    -9-
       Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 10 of 15




 1             70.   When Espinoza proposed job modifications and/or a transfer to a known
 2   equivalent, vacant position, the District offered only a demotion.
 3             71.   On April 12, 2021, Espinoza filed a charge of discrimination with the
 4   EEOC, alleging among other things the failure to provide a reasonable accommodation.
 5             72.   Since receiving notice of that charge, the District has transferred Espinoza
 6   to an equivalent, vacant position at the District’s Scottsdale Community College.
 7             73.   Nevertheless, during the preceding years while under Castaneda’s
 8   supervision, Castaneda regularly expressed hostility toward Espinoza’s assertion of her
 9   disability-related rights and her rights under the FMLA.
10             74.   Through the conduct outlined above, the District subjected Espinoza to a
11   hostile work environment.
12             75.   On April 20, 2021, Espinoza submitted her request to the EEOC for a
13   notice of right to sue related to the ADA claims.
14             76.   The EEOC has forwarded the request to issue the right-to-sue notice to the
15   United States Department of Justice, who is responsible for issuing right-to-sue notices
16   for claims against local government entities such as the District.
17             77.   Upon receipt of the right-to-sue notice, Espinoza intends to amend the
18   complaint to include her claims under the ADA.
19             78.   As a result of the District’s conduct, Espinoza has suffered and continues
20   to suffer lost income, lost fringe benefits, medical expenses, mental anguish, emotional
21   distress, pain and suffering, humiliation, inconvenience, harm to reputation and loss of
22   enjoyment of life.
23                                        COUNT ONE
                            (Interference with Rights under the FMLA)
24
25             79.   Espinoza incorporates all previous allegations as though set forth fully
26   herein.
27             80.   At all relevant times, the District was an employer subject to the FMLA.
28   ///

                                                 - 10 -
       Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 11 of 15




 1             81.   At all relevant times, Espinoza was an eligible employee within the
 2   meaning of the FMLA.
 3             82.   At various times, the District through Castaneda forced Espinoza to use
 4   FMLA leave against her will for medical appointments when she had been approved to
 5   flex her schedule to cover the appointment and worked additional hours to make up for
 6   the appointments.
 7             83.   At other time, the District denied Espinoza’s requested FMLA leave
 8   arbitrarily or created additional impediments to keep Espinoza from exercising her
 9   rights.
10             84.   Espinoza complied with all legal requirements necessary to be entitled to
11   take leave under the FMLA.
12             85.   To the extent that the District forced Espinoza to take leave when it was
13   unnecessary, failed to provide protected FMLA leave when necessary, or failed to treat
14   Espinoza’s leave as protected FMLA leave, the District interfered with Espinoza’s rights
15   under the FMLA.
16             86.   The District further interfered with Espinoza’s rights under the FMLA by
17   engaging in the adverse employment actions outlined above including among other
18   things denying her certain employment opportunities and benefits and subjecting
19   Espinoza to a hostile work environment.
20             87.   As a result of the District’s conduct, Espinoza has suffered and continues
21   to suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
22   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life.
23                                        COUNT TWO
                             (Discrimination in violation of the FMLA)
24
25             88.   Espinoza incorporates all previous allegations as though set forth fully
26   herein.
27             89.   The District discriminated against Espinoza because she exercised her
28   right to continue to take FMLA-protected leave, by among other things creating

                                                 - 11 -
       Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 12 of 15




 1   artificial impediments to further exercise of legal rights, refusing to engage in the
 2   interactive process with Espinoza, denying Espinoza’s requested reasonable
 3   accommodations, otherwise failing to accommodate Espinoza’s disability, forcing her to
 4   take medical leave, denying Espinoza certain employment opportunities and benefits,
 5   subjecting Espinoza to a hostile work environment, subjecting Espinoza to the
 6   administrative leave/investigation, and by otherwise subjecting Espinoza to differing
 7   terms and conditions of employment.
 8          90.     As a result of the District’s conduct, Espinoza has suffered and continues
 9   to suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
10   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life.
11                                    COUNT THREE
                  (Failure to Accommodate in violation of the Rehabilitation Act)
12
13          91.     Espinoza incorporates by reference all previous allegations as though set
14   forth fully herein.
15          92.     The District is subject to the requirements and strictures of the
16   Rehabilitation Act pursuant to 29 U.S.C. § 794.
17          93.     At all relevant times, Espinoza has been an individual with a disability
18   under the Rehabilitation Act in that she has suffered from a physical or mental
19   impairment that substantially limits one or more of her major life activities.
20          94.     At all times during her employment with the District, Espinoza has been a
21   qualified individual under the Rehabilitation Act in that she could perform the essential
22   functions of her job with or without a reasonable accommodation.
23          95.     At all relevant times, the District knew that Espinoza was an individual
24   with a disability.
25          96.     Espinoza requested reasonable accommodations that were not an undue
26   hardship to the District.
27          97.     The District failed to provide Espinoza with reasonable accommodations
28   of her disabilities.

                                                - 12 -
       Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 13 of 15




 1          98.      The District discriminated against Espinoza in violation of the
 2   Rehabilitation Act by creating artificial impediments to further exercise of legal rights,
 3   denying Espinoza reasonable accommodations of her disabilities, failing to engage in
 4   the interactive process, subjecting her to improper medical examinations and inquiries,
 5   and refusing to allow Espinoza to work with her accommodations.
 6          99.      As a result of the District’s conduct, Espinoza has suffered and continues
 7   to suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
 8   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life.
 9                                        COUNT FOUR
                  (Disability Discrimination in violation of the Rehabilitation Act)
10
11          100.     Espinoza incorporates by reference all previous allegations as though set
12   forth fully herein.
13          101.     The District discriminated against Espinoza due to her disability in
14   violation of the Rehabilitation Act by among other things creating artificial impediments
15   to further exercise of legal rights, refusing to engage in the interactive process with
16   Espinoza, denying Espinoza’s requested reasonable accommodations, otherwise failing
17   to accommodate Espinoza’s disability, forcing her to take medical leave, denying
18   Espinoza certain employment opportunities and benefits, subjecting Espinoza to a
19   hostile work environment, subjecting Espinoza to the administrative leave/investigation,
20   and by otherwise subjecting Espinoza to differing terms and conditions of employment.
21          102.     As a result of the District’s conduct, Espinoza has suffered and continues
22   to suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
23   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life.
24                                            COUNT FIVE
                           (Retaliation in violation of the Rehabilitation Act)
25
26          103.     Espinoza incorporates by reference all previous allegations as though set
27   forth fully herein.
28   ///

                                                  - 13 -
      Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 14 of 15




 1         104.   On behalf of the District, Castaneda and others retaliated against Espinoza
 2   in violation of the Rehabilitation Act by among other things creating artificial
 3   impediments to further exercise of legal rights, refusing to engage in the interactive
 4   process with Espinoza, denying Espinoza’s requested reasonable accommodations,
 5   otherwise failing to accommodate Espinoza’s disability, forcing her to take medical
 6   leave, denying Espinoza certain employment opportunities and benefits, subjecting
 7   Espinoza to a hostile work environment, subjecting Espinoza to the administrative
 8   leave/investigation, and by otherwise subjecting Espinoza to differing terms and
 9   conditions of employment.
10         105.   The District engaged in the above conduct in retaliation for Espinoza
11   seeking reasonable accommodations and otherwise asserting her disability-related rights
12   under the Rehabilitation Act.
13         106.   As a result of the District’s conduct, Espinoza has suffered and continues
14   to suffer lost income, lost fringe benefits, mental anguish, emotional distress, pain and
15   suffering, humiliation, inconvenience, harm to reputation and loss of enjoyment of life.
16         107.   Espinoza demands a jury trial on all claims and issues set forth herein.
17         108.   Espinoza is entitled to recover her attorneys’ fees under the above claims.
18        WHEREFORE, Plaintiff Yolanda Espinoza prays for judgment against Defendant
19   Maricopa County Community College District as follows:
20         A.     For an award of economic damages in an amount sufficient to make
21                Espinoza whole for past and future lost income and benefits and other
22                economic losses suffered by Espinoza resulting from the District’s
23                conduct;
24         B.     For an award of compensatory damages for mental anguish, emotional
25                distress, pain and suffering, humiliation, inconvenience, harm to
26                reputation, loss of enjoyment of life and other losses incurred by Espinoza
27                as a result of the District’s conduct;
28         C.     For an award of attorneys’ fees and related expenses;

                                                - 14 -
     Case 2:21-cv-01023-JJT Document 1 Filed 06/11/21 Page 15 of 15




 1       D.    For an award of prejudgment and post-judgment interest;
 2       E.    For an award of Espinoza’s costs of suit incurred herein; and,
 3       F.    For an award of such other relief as the Court may deem just and proper.
 4             DATED this 11th day of June 2021.
 5                                         YEN PILCH ROBAINA & KRESIN PLC
 6
 7                                      By /s/David C. Kresin
                                          David C. Kresin
 8                                        Attorneys for Plaintiff Yolanda Espinoza
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           - 15 -
